 



Exhibit 10.10
Elections and Variables
to the 1994 ISDA Credit Support Annex
dated as of
April 4, 2007
between

         
BANCO SANTANDER CENTRAL HISPANO, S.A.
  and   SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1
 
       
 
       
(“Party A”)
      (“Party B”)

Paragraph 13.

(a)   Security Interest for “Obligations”.       The term “Obligations” as used
in this Annex includes the following additional obligations: None.   (b)  
Credit Support Obligations.

  (i)   Delivery Amount, Return Amount and Credit Support Amount.

  (A)   “Delivery Amount” has the meaning specified in Paragraph 3(a), except
that the words “upon a demand made by the Secured Party on or promptly following
a Valuation Date” shall be deleted and replaced by the words “on each Valuation
Date;” provided, that the Delivery Amount shall be calculated, with respect to
collateral posting required by each Rating Agency, by using (i) such Rating
Agency’s Valuation Percentages as provided below to determine Value and (ii) the
Credit Support Amount related to such Rating Agency. The Delivery Amount shall
be the greatest of such calculated amounts.     (B)   “Return Amount” has the
meaning specified in Paragraph 3(b); provided, that the Return Amount shall be
calculated, with respect to collateral posting required by each Rating Agency,
by using (i) such Rating Agency’s Valuation Percentages as provided below to
determine Value and (ii) the Credit Support Amount related to such Rating
Agency. The Return Amount shall be the least of such calculated amounts.     (C)
  “Credit Support Amount” has the meaning specified in Paragraph 13(j)(iv).

  (ii)   Eligible Collateral. The Valuation Percentages1 listed below shall
apply to the following Eligible Collateral:

 

1   With respect to collateral types not listed below, such assets will be
subject to review by each of S&P, Fitch and Moody’s.

 



--------------------------------------------------------------------------------



 



                                              Valuation Percentages        
Valuation Percentages   applicable with   Valuation Percentages     applicable
with respect to   respect to calculating   applicable with respect to    
calculating Moody’s First   Moody’s Second   calculating S&P Credit Support    
Trigger Credit Support   Trigger Credit   Amount and Fitch Credit Instrument  
Amount   Support Amount   Support Amount     Moody’s   Moody’s   S&P   Fitch
U.S. Dollar Cash
    100 %     100 %     100 %        
Euro Cash
    97 %     93 %     89.8 %        
Sterling Cash
    97 %     94 %     91.9 %         Fixed Rate Negotiable Treasury Debt issued
by U.S. Treasury Department with Remaining Maturity:
<1 Year
    100 %     100 %     98.6 %        
1 to 2 years
    100 %     99 %     97.3 %        
2 to 3 years
    100 %     98 %     95.8 %        
3 to 5 years
    100 %     97 %     93.8 %        
5 to 7 years
    100 %     95 %     91.4 %        
7 to 10 years
    100 %     94 %     90.3 %        
10 to 20 years
    100 %     89 %     87.9 %        
> 20 years
    100 %     87 %     84.6 %         Floating-Rate Negotiable U.S. Dollar
Denominated Treasury Debt Issued by The U.S. Treasury Department
All Maturities
    100 %     99 %     0 %         Fixed-Rate U.S. Dollar Denominated U.S.
Agency Debentures with Remaining Maturity:
< 1 Year
    100 %     99 %     98 %        
1 to 2 years
    100 %     98 %     96.8 %        
2 to 3 years
    100 %     97 %     96.3 %        
3 to 5 years
    100 %     96 %     92.5 %        
5 to 7 years
    100 %     94 %     90.3 %        
7 to 10 years
    100 %     93 %     86.9 %        
10 to 20 years
    100 %     88 %     82.6 %        
> 20 years
    100 %     86 %     77.9 %         Floating-Rate U.S. Dollar Denominated U.S.
Agency Debentures
All maturities
    100 %     98 %     0 %         Fixed-Rate Euro Denominated Euro-Zone
Government Bonds Rated Aa3 or Above by Moody’s and AAA by S&P with Remaining
Maturity:
< 1 Year
    97 %     93 %     98 %        
1 to 2 years
    97 %     92 %     96.3 %        
2 to 3 years
    97 %     91 %     95.8 %        
3 to 5 years
    97 %     89 %     89.3 %        
5 to 7 years
    97 %     87 %     85.7 %        
7 to 10 years
    97 %     86 %     80.7 %        
10 to 20 years
    97 %     82 %     72.5 %        
> 20 years
    97 %     80 %   TBD         Floating-Rate Euro Denominated Euro-Zone
Government Bonds Rated Aa3 or Above by Moody’s and AAA by S&P
All maturities:
    97 %     92 %     0 %         Qualified Commercial Paper
 
    0 %*     0 %*     99 %        

For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and A-1+ by S&P and
having a remaining maturity of not more than one month.
 

*   or such other percentage in respect of which Moody’s has provided a rating
affirmation.

CSA Balance Swap

2



--------------------------------------------------------------------------------



 



  (iii)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Zero “Independent
Amount” means with respect to Party B: Zero     (B)   “Threshold” means with
respect to Party A: infinity; provided that the Threshold with respect to Party
A shall be zero for so long as no Relevant Entity has the First Trigger Required
Ratings or a Collateralization Event is occurring and (i) no Relevant Entity has
had the First Trigger Required Ratings since this Annex was executed, or (ii) at
least 30 Local Business Days have elapsed since the last time a Relevant Entity
had the First Trigger Required Ratings, or (iii) no Relevant Entity has met the
Hedge Counterparty Ratings Requirement since this Annex was executed, or (iv) at
least 30 calendar days have elapsed since the last time a Collateralization
Event occurred or (v) a Ratings Event is occurring.         “Threshold” means
with respect to Party B: infinity.     (C)   “Minimum Transfer Amount” means
with respect to Party A: USD $100,000; provided, however, that if S&P is rating
the Certificates and the aggregate Certificate Principal Balances of the rated
Certificates falls below $50,000,000, then the Minimum Transfer Amount shall
mean USD $50,000.     (D)   “Minimum Transfer Amount” means with respect to
Party B: USD $100,000 (or if the Posted Collateral is less than $100,000, the
aggregate Value of Posted Collateral), provided, however, that if S&P is rating
the Certificates and the aggregate Certificate Principal Balances of the rated
Certificates falls below $50,000,000, then the Minimum Transfer Amount shall
mean USD $50,000 (or if the Posted Collateral is less than $50,000, the
aggregate Value of Posted Collateral).     (E)   Rounding. The Delivery Amount
will be rounded up to the nearest integral multiple of USD $10,000. The Return
Amount will be rounded down to the nearest integral multiple of USD $10,000.

  (iv)   “Exposure” has the meaning specified in Paragraph 12, except that
(1) after the word “Agreement” the words “(assuming, for this purpose only, that
Part 1(k) of the Schedule is deleted)” shall be inserted and (2) at the end of
such definition, the words “with terms substantially the same as those of this
Agreement.”

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A in all circumstances.     (ii)  
“Valuation Date” means the first Local Business Day in each week.     (iii)  
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Credit
Support Amount will, as far as practicable, be made as of approximately the same
time on the same date.     (iv)   “Notification Time” means 10:00 a.m., New York
time, on a Local Business Day.

(d)   Conditions Precedent and Secured Party’s Rights and Remedies. None.   (e)
  Substitution.

CSA Balance Swap

3



--------------------------------------------------------------------------------



 



  (i)   “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).    
(ii)   Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 10:00 p.m., New York time on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Eligible Credit Support or Posted Credit Support as of the
relevant Valuation Date or date of Transfer will be calculated as follows:

  (A)   with respect to any Eligible Credit Support or Posted Credit Support
comprising securities (“Securities”) the sum of (a)(x) the last bid price on
such date for such Securities on the principal national securities exchange on
which such Securities are listed, multiplied by the applicable Valuation
Percentage; or (y) where any Securities are not listed on a national securities
exchange, the bid price for such Securities quoted as at the close of business
on such date by any principal market maker (which shall not be and shall be
independent from the Valuation Agent) for such Securities chosen by the
Valuation Agent, multiplied by the applicable Valuation Percentage; or (z) if no
such bid price is listed or quoted for such date, the last bid price listed or
quoted (as the case may be), as of the day next preceding such date on which
such prices were available, multiplied by the applicable Valuation Percentage;
plus (b) the accrued interest where applicable on such Securities (except to the
extent that such interest shall have been paid to the Pledgor pursuant to
Paragraph 5(c)(ii) or included in the applicable price) as of such date; and    
(B)   with respect to any Cash, the face amount thereof.

  (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians:         A Custodian
will be entitled to hold Posted Collateral on behalf of Party B pursuant to
Paragraph 6(b); provided that:

  (1)   Posted Collateral may be held only in the following jurisdiction: United
States.     (2)   The Custodian for Party B (A) is a commercial bank or trust
company which is unaffiliated with Party B and organized under the laws of the
United States or state thereof, having assets of at least $500 million and a
long term debt or a deposit rating of at least (i) Baa2 from Moody’s and
(ii) A-1 from S&P, or is the Trustee, and a short term rating from Fitch of at
least “F1” and (B) shall hold all Eligible Credit Support in the appropriate
account under the Basic Documents.     (3)   Initially, the Custodian for Cash
and Securities for Party B is: The Trustee under the Indenture, or any successor
trustee thereto.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will not
apply to Party B. The Trustee shall invest Cash Posted Credit Support in such
overnight (or redeemable within two Local Business Days of demand) investments
rated at least Prime-1 by Moody’s or AAAm or AAAm-G

CSA Balance Swap

4



--------------------------------------------------------------------------------



 



      by S&P and Aaa by Moody’s (or such other investments as may be affirmed in
writing by S&P and Moody’s) as directed by Party A (unless (x) an Event of
Default or an Additional Termination Event has occurred with respect to which
Party A is the defaulting or sole Affected Party and (y) an Early Termination
Date has been designated by Party B, in which case such investment shall be at
the direction of Party B) with gains and losses incurred in respect of such
investments to be for the account of Party A.     (iii)   Notice. If a party or
its Custodian fails to meet the criteria for eligibility to hold (or, in the
case of a party, to use) Posted Collateral set forth in this Paragraph 13(g),
such party shall promptly notify the other party of such ineligibility.

(h)   Distributions and Interest Amount.

  (i)   Interest Rate. The “Interest Rate” will be the actual rate of interest
earned by Party B or the Custodian if the Cash is invested at the direction of
Party A in accordance with Paragraph 13(g)(ii) above, otherwise the “Interest
Rate” will be the federal funds overnight rate as published by the Board of
Governors of the Federal Reserve System in H.15 (519) or its successor
publication, or such other rate as the parties may agree from time to time.    
(ii)   Transfer of Interest Amount. The transfer of the Interest Amount will be
made on the second Local Business Day following the end of each calendar month
and on any other Local Business Day on which Posted Collateral in the form of
Cash is transferred to the Pledgor pursuant to Paragraph 3(b), in each case to
the extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.     (iii)  
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)   Address for Transfers.       Party A: To be notified to Party B by Party A
at the time of the request for the transfer.       Party B: To be notified to
Party A by Party B upon request by Party A.   (j)   Other Provisions.

  (i)   Costs of Transfer on Exchange.         Notwithstanding Paragraph 10, the
Pledgor will be responsible for, and will reimburse the Secured Party for, all
transfer and other taxes and other costs involved in the transfer of Eligible
Credit Support either from the Pledgor to the Secured Party or from the Secured
Party to the Pledgor.     (ii)   Cumulative Rights.         The rights, powers
and remedies of the Secured Party under this Annex shall be in addition to all
rights, powers and remedies given to the Secured Party by the Agreement or by
virtue of any statute or rule of law, all of which rights, powers and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing the rights of the Secured Party in the Posted Credit Support created
pursuant to this Annex.     (iii)   Ratings Criteria.         “Credit Support
Amount” shall be (a) in respect of S&P, the S&P Credit Support Amount, (b) in
respect of Fitch, the Fitch Credit Support Amount, and (c) in respect of
Moody’s, the Moody’s

CSA Balance Swap

5



--------------------------------------------------------------------------------



 



      First Trigger Credit Support Amount, or the Moody’s Second Trigger Credit
Support Amount, as applicable.         With respect to Fitch:         “Fitch
Credit Support Amount” means, for any Valuation Date, the excess, if any, of:

  (I)    (A)      for any Valuation Date (x) on which a Collateralization Event
with respect to Fitch has occurred and been continuing for at least 30 calendar
days or (y) on which a Ratings Event with respect to Fitch has occurred and is
continuing, an amount equal to the sum of (1) the aggregate Secured Party’s
Exposure for such Valuation Date with respect to all Transactions and (2) the
aggregate of the products of the Volatility Buffer for each Transaction and the
Notional Amount of each Transaction for the Calculation Period of each such
Transaction which includes such Valuation Date, or       (B)      for any other
Valuation Date, zero, over     (II)    the Threshold for Party A for such
Valuation Date.

      “Volatility Buffer” shall mean the percentage set forth in the following
table with respect to any Transaction (other than a Transaction identified in
the related Confirmation as a Timing Hedge):

                                                                               
                                              Weighted Average Life (Years)
Notes’ Rating   1   2   3   4   5   6   7   8   9   10   11   12   13   14  
>=15
USD Interest Rate Swaps
                                                                               
                                       
AA- or Better
    0.8       1.7       2.5       3.3       4.0       4.7       5.3       5.9  
    6.5       7.0       7.5       8.0       8.5       9.0       9.5  
A+/A
    0.6       1.2       1.8       2.3       2.8       3.3       3.8       4.2  
    4.6       5.0       5.3       5.7       6.0       6.4       6.7  
A-/BBB+
    0.5       1.0       1.6       2.0       2.5       2.9       3.3       3.6  
    4.0       4.3       4.7       5.0       5.3       5.6       5.9  

      With respect to Moody’s:         “Moody’s First Trigger Credit Support
Amount” means, for any Valuation Date, the excess, if any, of

  (I)    (A)      for any Valuation Date on which (I) a First Trigger Failure
Condition has occurred and has been continuing (x) for at least 30 Local
Business Days or (y) since this Annex was executed and (II) it is not the case
that a Moody’s Second Trigger Event has occurred and been continuing for at
least 30 Local Business Days, an amount equal to the greater of (a) zero and
(b) the sum of the Secured Party’s aggregate Exposure for all Transactions and
the aggregate of Moody’s Additional Collateralized Amounts for all Transactions.
        For the purposes of this definition, the “Moody’s Additional
Collateralized Amount” with respect to any Transaction shall mean:         [the
lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier and DV01
for such Transaction and such Valuation Date and (y) the product of Moody’s
First Trigger Notional Amount Multiplier and the Notional Amount for such
Transaction for the Calculation Period which includes such Valuation Date;]2

 

2   If Moody’s First Trigger Credit Support Amount is calculated using DV01.

CSA Balance Swap

6



--------------------------------------------------------------------------------



 



      [the product of the applicable Moody’s First Trigger Factor set forth in
Table 1 and the Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date;]3 or

  (B)   for any other Valuation Date, zero, over

  (II)   the Threshold for Party A such Valuation Date.

    “First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.       “DV01” means, with respect to a Transaction and any date of
determination, the sum of the estimated change in the Secured Party’s Exposure
with respect to such Transaction that would result from a one basis point change
in the relevant swap curve on such date, as determined by the Valuation Agent in
good faith and in a commercially reasonable manner. The Valuation Agent shall,
upon request of Party B, provide to Party B a statement showing in reasonable
detail such calculation.       “Moody’s First Trigger DV01 Multiplier” means
[(A) if each Local Business Day is a Valuation Date, 15, or (B) otherwise, 25].
      “Moody’s First Trigger Notional Amount Multiplier” means [(A) if each
Local Business Day is a Valuation Date, 2%, or (B) otherwise, 4%].      
“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of

  (III)   (A) for any Valuation Date on which it is the case that a Second
Trigger Failure Condition has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greatest of (a) zero, (b) the aggregate
amount of the Next Payments for all Next Payment Dates and (c) the sum of the
Secured Party’s aggregate Exposure and the aggregate of Moody’s Additional
Collateralized Amounts for all Transactions.         For the purposes of this
definition:         “Next Payment” means, in respect of each Next Payment Date,
the greater of (i) the amount of any payments due to be made by Party A under
Section 2(a) on such Next Payment Date less any payments due to be made by Party
B under Section 2(a) on such Next Payment Date (in each case, after giving
effect to any applicable netting under Section 2(c)) and (ii) zero.        
“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.         “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean:         if such Transaction
is not a Transaction-Specific Hedge,         [the lesser of (i) the product of
the Moody’s Second Trigger DV01 Multiplier and DV01 for such Transaction and
such Valuation Date and (ii) the product of the Moody’s Second Trigger Notional
Amount Multiplier and the Notional

 

3   If Moody’s First Trigger Credit Support Amount is calculated without using
DV01.

CSA Balance Swap

7



--------------------------------------------------------------------------------



 



      Amount for such Transaction for the Calculation Period which includes such
Valuation Date;]4         [the product of the applicable Moody’s Second Trigger
Factor set forth in Table 2 and the Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date;]5 or         if such
Transaction is a Transaction-Specific Hedge,         [the lesser of (i) the
product of the Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier
and DV01 for such Transaction and such Valuation Date and (ii) the product of
the Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier
and the Notional Amount for such Transaction for the Calculation Period which
includes such Valuation Date;]6         [the product of the applicable Moody’s
Second Trigger Factor set forth in Table 3 and the Notional Amount for such
Transaction for the Calculation Period which includes such Valuation Date;]7 or

  (B)   for any other Valuation Date, zero, over

  (IV)   the Threshold for Party A for such Valuation Date.

    “Transaction-Specific Hedge” means any Transaction that is an interest rate
cap, interest rate floor or interest rate swaption, or an interest rate swap if
(x) the notional amount of the interest rate swap is “balance guaranteed” or
(y) the notional amount of the interest rate swap for any Calculation Period
otherwise is not a specific dollar amount that is fixed at the inception of the
Transaction.       “Second Trigger Failure Condition” means that no Relevant
Entity has credit ratings from Moody’s at least equal to the Moody’s Second
Trigger Ratings Threshold.       “Moody’s Second Trigger DV01 Multiplier” means
[(A) if each Local Business Day is a Valuation Date, 50, or (B) otherwise, 60].
      “Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means
[(A) if each Local Business Day is a Valuation Date, 65, or (B) otherwise, 75].
      “Moody’s Second Trigger Transaction-Specific Hedge Notional Amount
Multiplier” means [(A) if each Local Business Day is a Valuation Date, 10%, or
(B) otherwise, 11%].       “Moody’s Second Trigger Notional Amount Multiplier”
means [(A) if each Local Business Day is a Valuation Date, 8% or (B) otherwise,
9%].       With respect to S&P:       “S&P Credit Support Amount” means, for any
Valuation Date, the excess, if any, of:

 

4   If Moody’s Second Trigger Credit Support Amount for a fixed schedule swap is
calculated using DV01.   5   If Moody’s Second Trigger Credit Support Amount for
a fixed schedule swap is calculated without using DV01.   6   If Moody’s Second
Trigger Credit Support Amount for a Transaction-Specific Hedge is calculated
using DV01.   7   If Moody’s Second Trigger Credit Support Amount for a
Transaction-Specific Hedge is calculated without Using DV01.

CSA Balance Swap

8



--------------------------------------------------------------------------------



 



  (I)    (A)      for any Valuation Date (x) on which a Collateralization Event
with respect to S&P has occurred and been continuing for at least 30 calendar
days or (y) on which a Ratings Event with respect to S&P has occurred and is
continuing, an amount equal to the sum of (1) the aggregate Secured Party’s
Exposure for such Valuation Date with respect to all Transactions and (2) the
aggregate of the products of the Volatility Buffer for each Transaction and the
Notional Amount of each Transaction for the Calculation Period of each such
Transaction which includes such Valuation Date, or       (B)      for any other
Valuation Date, zero, over     (II)    the Threshold for Party A for such
Valuation Date.

    “Volatility Buffer” shall mean the percentage set forth in the following
table with respect to any Transaction (other than a Transaction identified in
the related Confirmation as a Timing Hedge):

                                  Short-term credit   Remaining   Remaining  
Remaining   Remaining rating of Party A’s   Weighted Average   Weighted Average
  Weighted Average   Weighted Average Credit Support   Life Maturity up to  
Life Maturity up to   Life Maturity up to   Life Maturity up to Provider   3
years   5 years   ten years   30 years
At least “A-2”
    2.75       3.25       4.00       4.75  
“A-3”
    3.25       4.00       5.00       6.25  
“BB+” or lower
    3.50       4.50       6.75       7.50  

(iv)   Demands and Notices.       All demands, specifications and notices under
this Annex will be made pursuant to the Notices Section of this Agreement, save
that any demand, specification or notice:

  (A)   shall be given to or made at the following addresses:         If to
Party A:

      As set forth in Part 4(a) of the Schedule.

      If to Party B:

      As set forth in Part 4(a) of the Schedule.

      or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this subparagraph)
to the other party;     (B)   shall be deemed to be effective at the time such
notice is actually received unless such notice is received on a day which is not
a Local Business Day or after the Notification Time on any Local Business Day in
which event such notice shall be deemed to be effective on the next succeeding
Local Business Day.

    Pursuant to the related Basic Document, the monthly report to Noteholders
shall be made available to Party A in the manner and form specified therein.  
(v)   Agreement as to Single Secured Party and Pledgor       Party A and Party B
agree that, notwithstanding anything to the contrary in the first sentence of
this Annex, Paragraph 1(b) or Paragraph 2 or the definitions in Paragraph 12,
except with respect to Party B’s obligations under Paragraph 3(b), (a) the term
“Secured Party” as used in this Annex

CSA Balance Swap

9



--------------------------------------------------------------------------------



 



    means only Party B, (b) the term “Pledgor” as used in this Annex means only
Party A, (c) only Party A makes the pledge and grant in Paragraph 2, the
acknowledgement in the final sentence of Paragraph 8(a) and the representations
in Paragraph 9 and (d) only Party A will be required to make Transfers of
Eligible Credit Support hereunder. Party A and Party B further agree that,
notwithstanding anything to the contrary in the recital to this Annex or
Paragraph 7, this Annex will constitute a Credit Support Document only with
respect to Party A.   (vi)   Trustee Capacity.       It is expressly understood
and agreed by the parties hereto that (i) this Annex is executed and delivered
by the Trustee not individually or personally but solely as trustee of the
Trust, in the exercise of the powers and authority conferred and vested in it,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Trust is made and intended not as personal representations,
undertakings and agreements by the Trustee but is made and intended for the
purpose of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of the Trustee, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and
(iv) under no circumstances shall the Trustee be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Annex.   (vii)   External Marks.       At
such time as the long-term senior debt rating of Party A’s Credit Support
Provider is BBB or lower from S&P, Party A in its capacity as Valuation Agent
shall get external verification of its calculation of Exposure on a monthly
basis. This verification shall be at Party A’s expense and may not be verified
by the same entity more than four (4) times in any twelve (12)-month period. The
external mark should reflect the higher of two (2) bids from counterparties that
would be willing and eligible to provide the swap in the absence of the current
provider. Such bids and any external marks received by the Valuation Agent shall
be provided to S&P. The calculation of Exposure should be based on the greater
of the internal and external marks.   (viii)   Event of Default.       Subclause
(iii) of Paragraph 7 shall not apply to Party B.

[Signature page follows]
CSA Balance Swap

10



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

                          BANCO SANTANDER CENTRAL HISPANO, S.A     .    
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1    
 
                                        By: U.S. BANK TRUST NATIONAL
ASSOCIATION, not in its individual capacity but solely as Owner Trustee    
 
                       
By:
  /s/ Enrique Sanchez Martin           By:   /s/ Sterling C. Correia    
 
                       
Name:
  Enrique Sanchez Martin           Name:   Sterling C. Correia    
Title:
              Title:   Vice President    
 
                       
By:
  /s/ Deborah Marijuan Varona                    
 
                       
Name:
  Deborah Marijuan Varona                    
Title:
                       

11



--------------------------------------------------------------------------------



 



Table 1
Moody’s First Trigger Factor
[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.]
[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

                  Remaining   [Daily   [Weekly Weighted Average Life  
Collateral   Collateral of Hedge in Years   Posting   Posting
1 or less
    0.15 %     0.25 %
More than 1 but not more than 2
    0.30 %     0.50 %
More than 2 but not more than 3
    0.40 %     0.70 %
More than 3 but not more than 4
    0.60 %     1.00 %
More than 4 but not more than 5
    0.70 %     1.20 %
More than 5 but not more than 6
    0.80 %     1.40 %
More than 6 but not more than 7
    1.00 %     1.60 %
More than 7 but not more than 8
    1.10 %     1.80 %
More than 8 but not more than 9
    1.20 %     2.00 %
More than 9 but not more than 10
    1.30 %     2.20 %
More than 10 but not more than 11
    1.40 %     2.30 %
More than 11 but not more than 12
    1.50 %     2.50 %
More than 12 but not more than 13
    1.60 %     2.70 %
More than 13 but not more than 14
    1.70 %     2.80 %
More than 14 but not more than 15
    1.80 %     3.00 %
More than 15 but not more than 16
    1.90 %     3.20 %
More than 16 but not more than 17
    2.00 %     3.30 %
More than 17 but not more than 18
    2.00 %     3.50 %
More than 18 but not more than 19
    2.00 %     3.60 %
More than 19 but not more than 20
    2.00 %     3.70 %
More than 20 but not more than 21
    2.00 %     3.90 %
More than 21 but not more than 22
    2.00 %     4.00 %
More than 22 but not more than 23
    2.00 %     4.00 %
More than 23 but not more than 24
    2.00 %     4.00 %
More than 24 but not more than 25
    2.00 %     4.00 %
More than 25 but not more than 26
    2.00 %     4.00 %
More than 26 but not more than 27
    2.00 %     4.00 %
More than 27 but not more than 28
    2.00 %     4.00 %
More than 28 but not more than 29
    2.00 %     4.00 %
More than 29
    2.00 %]     4.00 %]

CSA Balance Swap

12



--------------------------------------------------------------------------------



 



Table 2
Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts
[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.]
[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

                  Remaining   [Daily   [Weekly Weighted Average Life  
Collateral   Collateral of Hedge in Years   Posting   Posting
1 or less
    0.50 %     0.60 %
More than 1 but not more than 2
    1.00 %     1.20 %
More than 2 but not more than 3
    1.50 %     1.70 %
More than 3 but not more than 4
    1.90 %     2.30 %
More than 4 but not more than 5
    2.40 %     2.80 %
More than 5 but not more than 6
    2.80 %     3.30 %
More than 6 but not more than 7
    3.20 %     3.80 %
More than 7 but not more than 8
    3.60 %     4.30 %
More than 8 but not more than 9
    4.00 %     4.80 %
More than 9 but not more than 10
    4.40 %     5.30 %
More than 10 but not more than 11
    4.70 %     5.60 %
More than 11 but not more than 12
    5.00 %     6.00 %
More than 12 but not more than 13
    5.40 %     6.40 %
More than 13 but not more than 14
    5.70 %     6.80 %
More than 14 but not more than 15
    6.00 %     7.20 %
More than 15 but not more than 16
    6.30 %     7.60 %
More than 16 but not more than 17
    6.60 %     7.90 %
More than 17 but not more than 18
    6.90 %     8.30 %
More than 18 but not more than 19
    7.20 %     8.60 %
More than 19 but not more than 20
    7.50 %     9.00 %
More than 20 but not more than 21
    7.80 %     9.00 %
More than 21 but not more than 22
    8.00 %     9.00 %
More than 22 but not more than 23
    8.00 %     9.00 %
More than 23 but not more than 24
    8.00 %     9.00 %
More than 24 but not more than 25
    8.00 %     9.00 %
More than 25 but not more than 26
    8.00 %     9.00 %
More than 26 but not more than 27
    8.00 %     9.00 %
More than 27 but not more than 28
    8.00 %     9.00 %
More than 28 but not more than 29
    8.00 %     9.00 %
More than 29
    8.00 %]     9.00 %]

CSA Balance Swap

13



--------------------------------------------------------------------------------



 



Table 3
Moody’s Second Trigger Factor for Transaction-Specific Hedges
[If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.]
[If “Valuation Date” means the first Local Business Day in each week, the
“Weekly Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.]

                  Remaining   [Daily   [Weekly Weighted Average Life  
Collateral   Collateral of Hedge in Years   Posting   Posting
1 or less
    0.65 %     0.75 %
More than 1 but not more than 2
    1.30 %     1.50 %
More than 2 but not more than 3
    1.90 %     2.20 %
More than 3 but not more than 4
    2.50 %     2.90 %
More than 4 but not more than 5
    3.10 %     3.60 %
More than 5 but not more than 6
    3.60 %     4.20 %
More than 6 but not more than 7
    4.20 %     4.80 %
More than 7 but not more than 8
    4.70 %     5.40 %
More than 8 but not more than 9
    5.20 %     6.00 %
More than 9 but not more than 10
    5.70 %     6.60 %
More than 10 but not more than 11
    6.10 %     7.00 %
More than 11 but not more than 12
    6.50 %     7.50 %
More than 12 but not more than 13
    7.00 %     8.00 %
More than 13 but not more than 14
    7.40 %     8.50 %
More than 14 but not more than 15
    7.80 %     9.00 %
More than 15 but not more than 16
    8.20 %     9.50 %
More than 16 but not more than 17
    8.60 %     9.90 %
More than 17 but not more than 18
    9.00 %     10.40 %
More than 18 but not more than 19
    9.40 %     10.80 %
More than 19 but not more than 20
    9.70 %     11.00 %
More than 20 but not more than 21
    10.00 %     11.00 %
More than 21 but not more than 22
    10.00 %     11.00 %
More than 22 but not more than 23
    10.00 %     11.00 %
More than 23 but not more than 24
    10.00 %     11.00 %
More than 24 but not more than 25
    10.00 %     11.00 %
More than 25 but not more than 26
    10.00 %     11.00 %
More than 26 but not more than 27
    10.00 %     11.00 %
More than 27 but not more than 28
    10.00 %     11.00 %
More than 28 but not more than 29
    10.00 %     11.00 %
More than 29
    10.00 %]     11.00 %]

CSA Balance Swap

14